Citation Nr: 1225123	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from October 1964 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office in Baltimore, Maryland (RO).  

In April 2000, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  A review of the Veteran's claims file revealed diagnoses of PTSD, and diagnoses of psychiatric disorder other than PTSD, including paranoid schizophrenia and major depression.  As such, the Board finds that the Veteran's claim is more appropriately captioned as seen in the title page above, and the claim will be addressed as such herein.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)(holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.).

The appeal is remanded to the RO.



REMAND

In April 2000, the Veteran submitted a claim of entitlement to service connection for PTSD.  After this claim was denied in a June 2000 rating decision, the Veteran perfected an appeal.  

In November 2005, the Board reopened the Veteran's claim and remanded it for further development.  Specifically, the Board directed the RO to request that the Veteran submit or identify any relevant evidence not already associated with the claims file, and provide more detailed information as to the his claimed inservice stressors.  After the RO accomplished these directives, the Board instructed the RO to prepare a summary of the Veteran's claimed stressors.  The RO was to then submit the stressor summary and the Veteran's DD-214, among other documents, to the U.S. Armed Services Center for Unit Records Research (CURR) (since renamed the U.S. Army and Joint Services Records Research Center) in order to obtain any corroborating information.  Further, the Board directed the RO to contact the National Archives, if necessary, to obtain additional information, including unit histories.  Subsequent to this development, the Board instructed the RO to readjudicate the Veteran's claim and remitted it to the Board should the benefit sought on appeal not be granted.

Following the November 2005 remand, the RO sent the Veteran a letter in January 2006 wherein he was requested to submit or identify additional evidence in support of his claim, and requested to submit a detailed account of his claimed inservice stressors.  Thereafter, the RO submit a request to CURR for information corroborating the Veteran's claimed stressors, to which a response was received.  Apparently, the RO determined that contacting the National Archives was not necessary and proceeded to readjudicate the Veteran's claim in a September 2008 supplemental statement of the case.  The Veteran's claim was then remitted to the Board for further appellate review.

In June 2009, the Board denied the Veteran's claim, after which he appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court vacated the June 2009 Board decision in so far as it pertained the Veteran's claim of entitlement to service connection for PTSD.  Therein, the Court found that VA did not satisfy its duty to assist by failing to ensure that all relevant evidence was associated with the claims file.  The Court also found that VA did not satisfy the duty to assist by not providing an explanation as to why not all of the Veteran's relevant records were associated with his claims file.  Specifically, the Court determined that VA failed to satisfy its duty to assist by not undertaking efforts to obtain the Veteran's unit records and unit histories in order to corroborate his claimed stressors, or provide an explanation as to why such efforts were not undertaken.  As such, the Court remanded the Veteran's claim to the Board for further development consistent with the memorandum decision.

Pursuant to the Court's October 2011 memorandum decision, the Board finds that a remand is warranted in order to attempt to obtain the Veteran's unit records and other unit records relevant to his claim.  Specifically, personnel records demonstrated that the Veteran was assigned to the following units while serving in the Republic of Vietnam:  

(1)  The 47th Transportation Company, from November 25, 1967 to December 23, 1968; and
(2)  The 538th Transportation Company from November 9, 1970 to November 8, 1971.  

As such, the RO must attempt to obtain unit records and unit histories for both of the named units.  

Additionally, the Veteran claimed that during his first tour in the Republic of Vietnam from November 1967 to November 1968, he participated in a 50-truck convoy to Quan Loi following the Tet counteroffensive, which ended on April 1, 1968.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201(b) that courts may take judicial notice of facts not subject to reasonable dispute).  He further stated that the 1st and 9th Infantry provided "shotgun" riders as guards for the convoy.  The Veteran claimed that the rider assigned to the cab of his truck, whose first name was "Ronald," was shot and was presumably killed during the convoy.  As such, the Board finds that the unit records for both the 1st and 9th Infantry would be instructive to the Veteran's claim.  Accordingly, the Board finds that a remand is warranted in order for the RO to attempt to obtain the unit records and unit histories for the 1st and 9th Infantry from April 2, 1968 to December 23, 1968.

Additionally, the evidence of record demonstrates diagnosis of several different psychiatric disorders, including PTSD, paranoid schizophrenia, and major depression.  Several treatment reports demonstrate diagnosis of PTSD and other psychiatric disorders, while other psychiatric examinations specifically rule out PTSD.  As such, a question remains as to nature of the Veteran's current psychiatric disorder or disorders.  Consequently, the Board finds that the evidence of record is insufficient for purposes of determining service connection and, thus, a remand for a VA examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.   The RO must undertake all reasonable efforts to obtain the Veteran's unit records and unit histories from the appropriate agency or agencies.  Specifically, the RO must attempt to obtain the unit records and unit histories for the following:

(a) The 47th Transportation Company, from November 25, 1967 to December 23, 1968

(b) The 538th Transportation Company from November 9, 1970 to November 8, 1971 

(c) The 1st Infantry from April 2, 1968 to December 23, 1968

(d) The 9th Infantry from April 2, 1968 to December 23, 1968

All attempts to secure this evidence must be documented in the claims file by the RO.  Each agency contacted by the RO in order to obtain these records must provide a negative response if the records are not available.  The RO must associate each response with the Veteran's claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the information.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded a VA examination to determine the nature and etiology of any psychiatric disorder present.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the evidence of record, to include the Veteran's service treatment records, post-service treatment records, the Veteran's assertions, statements from the Veteran's family, and the examination findings,  the examiner must state whether any psychiatric disorder found is related to the Veteran's military service, to include as due to any incident therein.  The examiner must integrate the previous psychiatric findings and diagnoses with any current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  In so doing, the examiner must specifically address the findings and opinion contained in the April 2008 VA examination report.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (2011).  The examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's alleged stressors.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's service connection claim must be readjudicated, to include all the evidence associated with the claims file since the September 2008 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

